      Case 1:18-cr-00108-EAW-HKS Document 462 Filed 09/21/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


        v.                                                     18-CR-108-EAW

 ROBERT MORGAN, FRANK GIACOBBE, TODD
 MORGAN, AND MICHAEL TREMITI,


                                              Defendants.




 STIPULATION BY AND AMONG THE UNITED STATES OF AMERICA, ROBERT
 MORGAN, TODD MORGAN, PARK PLACE PITTSBURGH I LLC, PARK PLACE
               PITTSBURGH LLC, AND MP KOFP JV LLC

       With regard to United States of America’s criminal forfeiture allegations set forth in the

Superseding Indictment in the above-referenced action, incorporated by reference herein, the

United States of America, Robert Morgan, Todd Morgan, and MP KofP JV LLC (collectively the

“Parties”) hereby stipulate as follows.

       1.      Whereas Rochester Village Apartments at Park Place, Reserve at Southpointe I,

Villas of Victor, Park Place of South Park, and The Links at Centerpointe Townhomes are real

properties subject to forfeiture allegations in the Superseding Indictment, 18-CR-108-EAW

(Dkt. 42) (the “Superseding Indictment”), incorporated herein by reference.

       2.      WHEREAS the Parties entered into a stipulation on October 23, 2019 (the

“Criminal Joint Venture Stipulation”) whereby MP KofP JV LLC (the “Joint Venture”) would

acquire and operate properties including Rochester Village Apartments at Park Place, Reserve

at Southpointe I, Villas of Victor, Park Place of South Park, and The Links at Centerpointe, and

in exchange for the properties, the Joint Venture would issue units in the Joint Venture (“JV
      Case 1:18-cr-00108-EAW-HKS Document 462 Filed 09/21/20 Page 2 of 6




Units”) to Interest Contributors (as defined in the Contribution Agreement) with ownership

interests in the properties equal in value to the agreed-upon equity value of the Interest

Contributors’ ownership interest in the properties. (Dkt. 128).

       3.      WHEREAS the Criminal Joint Venture Stipulation contemplated that Park Place

Pittsburgh LLC (the entity that owns Rochester Village Apartments at Park Place) would be

contributed to the Joint Venture. (Dkt. 128 at ¶ 6).

       4.      WHEREAS the Parties plan to contribute 87.5% of the direct ownership interests

in Park Place Pittsburgh LLC and 100% of the direct ownership interests in Park Place Pittsburgh

I LLC (the parent entity of Park Place Pittsburgh LLC and thus an indirect owner of Rochester

Village Apartments at Park Place), instead of Park Place Pittsburgh LLC, on or about September

17, 2020.

       5.      WHEREAS the Criminal Joint Venture Stipulation contemplated that The Villas

of Victor, LLC would be contributed to the Joint Venture. (Dkt. 128 at ¶ 8).

       6.      WHEREAS The Villas of Victor Apartments Owner KofP LLC (a wholly owned

subsidiary of The Villas of Victor, LLC), was contributed instead of The Villas of Victor, LLC

on or about October 25, 2019.

       7.      WHEREAS the Criminal Joint Venture Stipulation contemplated that Park Place

of South Park Apartment Homes LLC (the entity that owned Park Place of South Park) would be

contributed to the Joint Venture. (Dkt. 128 at ¶ 9).

       8.      WHEREAS 88% of the direct ownership interests in Park Place of South Park

Apartment Homes LLC and 100% of the direct ownership interests in Park Place of South Park

LLC (the parent entity of Park Place of South Park Apartment Homes LLC and thus an indirect
      Case 1:18-cr-00108-EAW-HKS Document 462 Filed 09/21/20 Page 3 of 6




owner of Park Place of South Park), were contributed instead of Park Place of South Park

Apartment Homes LLC on or about October 25, 2019.

       9.      WHEREAS the Criminal Joint Venture Stipulation contemplated that The Reserve

at Southpointe LLC (the entity that owned Reserve at Southpointe I) would be contributed to the

Joint Venture. (Dkt. 128 at ¶ 7).

       10.     WHEREAS 88% of the direct ownership interests in The Reserve at Southpointe

LLC and 100% of the direct ownership interests in Southpointe Pittsburgh 1, LLC (the parent

entity of The Reserve at Southpointe LLC and thus an indirect owner of Reserve at Southpointe

I) were contributed instead of The Reserve at Southpointe LLC on or about October 25, 2019.

       11.     WHEREAS the Criminal Joint Venture Stipulation contemplated Morgan

Canandaigua Land LLC would be contributed to the Joint Venture. (Dkt. 128 at ¶ 10).

       12.     WHEREAS Centerpointe Apartments Owner KofP LLC (a wholly owned

subsidiary of Morgan Canandaigua Land LLC and the entity that owned The Links at

Centerpointe Townhomes) was contributed instead of Morgan Canandaigua Land LLC on or

about October 25, 2019.

       13.     WHEREAS the substitution of entities contributed to the Joint Venture described

in paragraphs 5 through 12 of this stipulation did not impact the transfer of ownership of the

Criminal Forfeiture Properties contemplated in the Criminal Joint Venture Stipulation, and did

not impact the number or distribution of equity units as identified in the November 8, 2019 letter

from MP KofP JV LLC to the government.

       14.     The Parties agree that 87.5% of direct ownership interests in Park Place Pittsburgh

LLC and 100% of the direct ownership interests in Park Place Pittsburgh I LLC may be

contributed to the Joint Venture instead of Park Place Pittsburgh LLC.
      Case 1:18-cr-00108-EAW-HKS Document 462 Filed 09/21/20 Page 4 of 6




        15.      The Parties agree that upon the contribution of 87.5% of direct ownership interests

in Park Place Pittsburgh LLC and 100% of the direct ownership interests in Park Place Pittsburgh

I LLC, the Criminal Joint Venture Stipulation shall be construed as if “87.5% of direct ownership

interests in Park Place Pittsburgh LLC and 100% of the direct ownership interests in Park Place

Pittsburgh I LLC” replaced the term “Park Place Pittsburgh LLC.” 1

        16.      The Parties agree that substitution of entities contributed to the Joint Venture

described in paragraphs 5 through 12 of this stipulation did not violate the terms of the Criminal

Joint Venture Stipulation or impact the rights of the Parties thereunder.

        17.      The Parties agree that the Criminal Joint Venture Stipulation shall be construed as

if “The Villas of Victor Apartments Owner KofP LLC” replaced the term “The Villas of Victor,

LLC.”

        18.      The Parties agree that the Criminal Joint Venture Stipulation shall be construed as

if “88% of the direct ownership interests in Park Place of South Park Apartment Homes LLC and

100% of the direct ownership interests in Park Place of South Park LLC” replaced the term “Park

Place of South Park Apartment Homes LLC.” 2

        19.      The Parties agree that the Criminal Joint Venture Stipulation shall be construed as

if “Centerpointe Apartments Owner KofP LLC” replaced the term “Morgan Canandaigua Land

LLC.”




1
    For the avoidance of doubt in construing the description of property ownership in ¶ 6 of the Criminal Joint
    Venture Stipulation, Park Place Pittsburgh LLC is the direct owner of Rochester Village Apartments at Park
    Place, and Park Place Pittsburgh I LLC holds an indirect interest in Rochester Village Apartments at Park
    Place.
2
    For the avoidance of doubt in construing the description of property ownership in ¶ 9 of the Criminal Joint
    Venture Stipulation, Park Place of South Park Apartment Homes LLC was the direct owner of Park Place of
    South Park, and Park Place of South Park LLC held an indirect interest in Park Place of South Park.
      Case 1:18-cr-00108-EAW-HKS Document 462 Filed 09/21/20 Page 5 of 6




        20.      The Parties agree that the Criminal Joint Venture Stipulation shall be construed as

if “88% of the direct ownership interests in The Reserve at Southpointe LLC, and 100% of the

direct ownership interests in Southpointe Pittsburgh 1, LLC” replaced the term “The Reserve at

Southpointe LLC.” 3

        21.      Nothing in this stipulation shall be construed to supersede the Criminal Joint

Venture Stipulation or impact the rights of the Parties under that stipulation (or any other

stipulation in this or any other matter) except as specifically described herein.




Dated: September 17, 2020




                                            By:     JAMES P. KENNEDY, JR.
                                                    United States Attorney

                                                    /s/ Mary Clare Kane
                                                    Mary Clare Kane
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Western District of New York
                                                    138 Delaware Avenue
                                                    Buffalo, New York 14202


                                            ROBERT C. MORGAN


                                            By:     /s/ Robert C. Morgan
                                                    Manger of Park Place Pittsburgh I LLC and Park
                                                    Place Pittsburgh LLC




3
    For the avoidance of doubt in construing the description of property ownership in ¶ 6 of the Criminal Joint
    Venture Stipulation, The Reserve at Southpointe LLC was the direct owner of Reserve at Southpointe I, and
    Southpointe Pittsburgh 1, LLC held an indirect interest in Reserve at Southpointe I.
     Case 1:18-cr-00108-EAW-HKS Document 462 Filed 09/21/20 Page 6 of 6



                               GIBSON DUNN & CRUTCHER, LLP


                               By:   /s/ Joel M. Cohen
                                     Joel M. Cohen
                                     Lee G. Dunst
                                     Attorneys for Robert C. Morgan
                                     200 Park Avenue
                                     New York, New York 10166


                               ROTHENBERG LAW


                               By:   /s/ David Rothenberg
                                     David Rothenberg
                                     Attorneys for Todd Morgan
                                     Time Square Building
                                     45 Exchange Boulevard, Suite 800
                                     Rochester, New York 14614


                               BLANKROME


                               By:   /s/ Inbal P. Garity
                                     Inbal P. Garrity
                                     Attorneys for MP KofP JV LLC, Reserve at
                                     Southpointe I Owner KOFP LLC, The Villas of
                                     Victor Apartments Owner KofP LLC, Park Place
                                     of South Park Place Owner KofP LLC, and
                                     Centerpointe Apartments Owner KofP LLC
                                     1271 Avenue of the Americas
                                     New York, New York 10020



SO ORDERED:


Dated: Rochester, New York
       September 21, 2020



___________________________
Hon. Elizabeth A. Wolford
United States District Judge
